BETTS, District Judge.
The master of the bark signed a bill of lading for shipment of thirteen casks of bristles, at Hamburg, consigned to the libelants. On discharging cargo at this port, one cask of bristles was found broken, and the contents largely damaged. The claimants defend the action brought to recover those damages, on the ground that there is no proof the injury was owing to neglect or fault of the vessel. The court held that the bill of lading, acknowledging the cask to have been in good order when shipped, is sufficient to charge the loss on the. vessel, unless the claimant proves that the injury arose from some cause for which the vessel is not responsible. Decree for damage, and reference.